[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT           FILED
                                    ________________________ U.S. COURT OF APPEALS
                                                                    ELEVENTH CIRCUIT
                                            No. 11-14487               APRIL 6, 2012
                                        Non-Argument Calendar           JOHN LEY
                                      ________________________           CLERK


                                D.C. Docket No. 1:10-cv-22580-MGC



HONG HUANG,
a.k.a. Linda Huang,

llllllllllllllllllllllllllllllllllllllll                              Plaintiff-Appellant,

                                               versus

SECRETARY US DEPARTMENT OF HOMELAND SECURITY,
DIRECTOR OF THE US CITIZENSHIP AND IMMIGRATION SERVICES,
U.S. DEPARTMENT OF HOMELAND SECURITY,


llllllllllllllllllllllllllllllllllllllll                          Defendants-Appellees.
                                     ________________________

                           Appeal from the United States District Court
                               for the Southern District of Florida
                                 ________________________
                                           (April 6, 2012)
Before TJOFLAT, EDMONDSON and FAY, Circuit Judges.

PER CURIAM:
      Hong Huang appeals the dismissal of her action seeking review of the

denial of her naturalization application under INA § 310(c), 8 U.S.C. § 1421(c),

and the denial of her motion for reconsideration. On appeal, she argues that the

district court did have jurisdiction under § 1421(c), even though she has not yet

had an immigration hearing. For the reasons set forth below, we affirm the district

court’s dismissal of Huang’s action and denial of her motion for reconsideration.

                                                I.

      Huang, a native of China, has been residing in the United States since 1998.

She became a permanent resident in 2004, and she filed an N-400 Application for

Naturalization in 2009. In 2010, the United States Citizenship and Immigration

Services (“USCIS”) denied Huang’s naturalization application and simultaneously

initiated removal proceedings. Huang has since appealed the denial of her

naturalization application, but the USCIS has yet to rule on that appeal.

      Huang then filed a complaint in the district court against Janet Napolitano,

in her official capacity as the Secretary of the Department of Homeland Security,

and Michael Aytes, in his official capacity as the Acting Director of the USCIS.1

She asserted that she had exhausted her administrative remedies because, pursuant

to INA § 318, 8 U.S.C. § 1429, the USCIS could not review the denial of her


      1
          Napolitano and Aytes are hereinafter referred to as “the government.”

                                                2
naturalization application. Huang asked the court to conduct a de novo review of

the denial of her naturalization application. She sought a declaration that she was

eligible for naturalization, asserted that the government violated the

Administrative Procedure Act, and sought a preliminary injunction to stay the

removal proceedings while her case was pending before the district court.

      The government filed a motion to dismiss for lack of subject matter

jurisdiction and for failure to state a claim upon which relief could be granted.

First, the government argued that the court lacked subject matter jurisdiction

because § 1421(c) restricted judicial review of the denial of a naturalization

application to applicants who had had an immigration hearing. Thus, Huang was

required in this manner to exhaust her administrative remedies, even though

Huang argued that exhaustion was futile because the USCIS did not have the

authority to consider her administrative appeal while her removal proceedings

were pending. The government argued that the exhaustion requirement was

statutory rather than judicial and as such could not be waived for discretionary

reasons. Second, the government argued that, even if the court had subject matter

jurisdiction, Huang failed to state a claim because, under § 1429, a district court

could not consider a naturalization application while removal proceedings were

pending. Finally, under § 1429, neither the court nor the USCIS could grant

                                          3
Huang’s naturalization application while she was in removal proceedings.

      In response, Huang argued that the district court did have subject matter

jurisdiction under § 1421(c). That section implied that an immigration hearing

would be available and that, if a hearing was unavailable, exhaustion was not

required. No immigration hearing was available to Huang because the USCIS

initiated removal proceedings the same day it denied her application for

naturalization. The government replied that the court could not create exceptions

to a statutory exhaustion requirement.

      The district court first determined that, under § 1421(c), it lacked

jurisdiction over Huang’s case because she had not yet attended an immigration

hearing to review the denial of her naturalization application. Thus, she had not

exhausted her administrative remedies. Even if, under § 1429, it would be futile

for Huang to attempt to exhaust her administrative remedies, the court could not

ignore § 1421(c)’s exhaustion requirement. The court then found that it did not

have jurisdiction under the Administrative Procedure Act or the Declaratory

Judgment Act. The court declined to consider whether Huang had stated a claim,

granted the motion to dismiss, and dismissed the case.

      Huang filed a motion to reconsider, arguing that the court applied the wrong

law in granting the motion to dismiss and that she was not required to exhaust her

                                          4
administrative remedies. In response, the government reiterated its argument that

the court could not create an exception to the exhaustion requirement contained in

§ 1421(c). Huang, in reply, reiterated her argument that she should not be

required to exhaust her administrative remedies because it would be futile. The

court denied the motion to reconsider, noting that Huang had not asserted any new

arguments or brought to the court’s attention any new legal authority regarding

exhaustion.

                                          II.

      We review the grant of a motion to dismiss for lack of subject matter

jurisdiction de novo. Sinaltrainal v. Coca-Cola Co., 578 F.3d 1252, 1260 (11th

Cir. 2009). “We review the denial of a motion for reconsideration for abuse of

discretion.” Equity Inv. Partners, LP v. Lenz, 594 F.3d 1338, 1342 (11th Cir.

2010).

      An individual whose naturalization application has been denied may seek

review of that denial in a United States district court “after a hearing before an

immigration officer under [INA § 336(a), 8 U.S.C. § 1447(a)].” INA § 310(c), 8

U.S.C. § 1421(c). Courts are not to read “futility or other exceptions into statutory

exhaustion requirements where Congress has provided otherwise.” Booth v.

Churner, 532 U.S. 731, 741 n.6, 121 S.Ct. 1819, 1825 n.6, 149 L.Ed.2d 958

                                          5
(2001) (interpreting Prison Litigation Reform Act of 1995).

       The district court correctly determined that it lacked jurisdiction over

Huang’s case.2 Congress explicitly allows district court review of the denial of a

naturalization application only where the applicant has received an immigration

hearing under § 1447(a). See 8 U.S.C. § 1421(c). This restriction is a statutory

exhaustion requirement, and the district court was not authorized to read an

exception, including one based on futility or the USCIS’s actions, into that

requirement. See Booth, 532 U.S. at 741 n.6, 121 S.Ct. at 1825 n.6. Because

Huang has not yet received an immigration hearing under § 1447(a), the district

court lacked jurisdiction to review the denial of her naturalization application.

Moreover, the district court did not abuse its discretion in denying Huang’s motion

for reconsideration because the court correctly determined in the first instance that

it lacked jurisdiction under § 1421(c). Because the court correctly determined that

it lacked jurisdiction under § 1421(c), we do not consider whether Huang stated a

claim upon which relief could be granted.

       For the foregoing reasons, we affirm the district court’s dismissal of

Huang’s action and denial of her motion for reconsideration.

       2
         Huang has abandoned any argument as to the district court’s rulings regarding the
Administrative Procedure Act and the Declaratory Judgment Act because she does not address
those rulings on appeal. See Lapaix v. U.S. Att’y Gen., 605 F.3d 1138, 1145 (11th Cir. 2010)
(“Generally, when an appellant fails to offer argument on an issue, that issue is deemed
abandoned.”).

                                              6
AFFIRMED.




            7